                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 ANDRAE L. DOTSON,

                       Plaintiff,
                                                         Case No. 18-CV-182-JPS-JPS
 v.

 MATTHEW KALTENBRUN, AARON
 FRANTAL, LUIS VARGAS-RAMOS,                                           ORDER
 RICHARD KLARKOWSKI, and
 MATT THOMPSON,

                       Defendants.


         The Court dismissed this action for want of prosecution in December

2018. (Docket #32). It did so because it lacked a valid address for Plaintiff

and had not heard from him in some time. (Docket #32 and #33). In

February 2019, Plaintiff filed a notice that his address had changed. (Docket

#34). The Clerk of the Court updated Plaintiff’s address and sent him new

copies of the Court’s dismissal order and judgment.

         Now, in late May 2019, Plaintiff has filed a motion to vacate the

Court’s dismissal. (Docket #36). He asks for relief from the judgment of

dismissal pursuant to Federal Rule of Civil Procedure 60(b), which permits

the Court to vacate judgments for various reasons. But Rule 60(b) relief “is

an    extraordinary    remedy       and   is   granted    only   in   exceptional

circumstances.” Harrington v. City of Chicago, 443 F.3d 542, 546 (7th Cir.

2006).

         The Court finds that Plaintiff has not offered extraordinary reasons

to vacate the dismissal of this action. He says that he did not receive the

Court’s dismissal in December 2018, but the Court re-sent it in February
2019. Why did he not write to the Court at that time? Instead, Plaintiff

waited more than three months to file the instant motion. The Court’s

dismissal has been in force for five months. Plaintiff was far too slow to

request that this action be re-opened.

       Indeed, in light of these events, it appears that the Court’s dismissal

for want of prosecution was appropriate. Plaintiff is not diligently pursuing

this litigation. The Court will, therefore, deny Plaintiff’s motion for relief

from the judgment. Because the Court’s earlier dismissal was without

prejudice, Plaintiff is free to file a new action if he feels it is appropriate.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for relief from judgment

(Docket #36) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 28th day of May, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
